Exhibit 10.35

 

As disclosed in the Company’s 2004 Proxy Statement, the Board of Directors
approved, at its August 21, 2003 meeting, a special service credit applicable to
William H. Joyce for his actual service credit earned during employment with
Hercules.

 

This special service credit was approved to be used to calculate a pension
benefit using the Pension Plan of Hercules (but payable from the assets of
Hercules and not the Hercules Incorporated Pension Plan Trust).  The special
service credit granted was five years for each full year of actual credited
service under the Hercules Rules of Service up to a maximum of three years
actual credited service.  The maximum additional special service credit grant
was 15 years.  This special benefit is in addition to any benefit earned under
the Pension Plan of Hercules.  The estimated net present value of this service
enhancement was $4.7 million when granted.  As a result of variable compensation
awarded in 2004 for services rendered in 2003, the estimated net present value
is approximately $5.7 million (see Footnote 7 of Compensation of Executive
Officers).

 

--------------------------------------------------------------------------------